DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           SAMUEL CALIXTE,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D17-0069

                           [October 18, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Charles E. Burton, Judge; L.T. Case No.
501998CF001758B.

  Carey Haughwout, Public Defender, and Benjamin Eisenberg, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Melynda Melear,
Assistant Attorney General, West Palm Beach, for appellee.

                         CONCESSION OF ERROR
PER CURIAM.

   On appeal, Appellant argues the trial court erred by imposing an
upward departure sentence without articulating any grounds to justify the
departure at resentencing. Based on the State’s proper concession of
error, we agree that the trial court erred by not articulating any findings
to support departure from the permitted deviated sentence range as
recommended by the original sentencing guidelines. See Bryant v. State,
148 So. 3d 1251, 1256 (Fla. 2014) (citing Pope v. State, 561 So. 2d 554,
555 (Fla. 1990)); Boynton v. State, 473 So. 2d 703, 704 (Fla. 4th DCA
1985), approved, 478 So. 2d 351 (Fla. 1985). Accordingly, we reverse and
remand for resentencing.

   Reversed and Remanded.

CIKLIN, CONNER and KLINGENSMITH, JJ., concur.

                           *          *          *
Not final until disposition of timely filed motion for rehearing.




                               2